Citation Nr: 1435701	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to a compensable evaluation for status post uvulopalatopharyngoplasty.

3.  Entitlement to a compensable evaluation  for left foot hallux valgus with left great toe metatarsophalangeal joint arthritis.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to a higher evaluation for a right shoulder disability.

6.  Entitlement to a higher evaluation for a back disability.

7.  Entitlement to service connection for residuals of right index finger injury.

8.  Entitlement to service connection for residuals of a right thumb injury.

9.  Entitlement to service connection for residuals of a right foot injury.

10.  Entitlement to service connection for a bilateral ear condition other than hearing loss.  

11.  Entitlement to service connection for a gastrointestinal disorder.

12.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record in this case includes electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the course of appeal, the Veteran was afforded hearings before the undersigned Veterans Law Judge Dennis F. Chiappetta in December 2011, and before the undersigned Veterans Law Judge Michael A. Herman in June 2013.  The Veteran is entitled to the opportunity of a hearing before all judges at the Board who will decide his appeal.   Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Because the Veteran has testified before more than one judge on three of the issues to be adjudicated, a panel decision is required as to those issues, and by law an appeal can be assigned only to an individual Veterans Law Judge or a panel of not less than three Veterans Law Judges.  The Veteran was accordingly sent a letter in June 2014 affording him the opportunity of a hearing before a third Veterans Law Judge.  A response was ultimately received from the Veteran in July 2014, indicating that he indeed desired a hearing before a third Veterans Law Judge for this purpose, and that he desired that this hearing be conducted at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing on the issues to which he previously testified before both Veterans Law Judges at his two prior hearings: entitlement to a higher evaluation for a back disability, entitlement to a higher evaluation for a right shoulder disability, and entitlement to a compensable evaluation for bilateral hearing loss.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



